ORDER

PER CURIAM:
Richard Carmack, son of decedent Irma Carmack, appeals the judgment of the trial court ruling in favor of decedent’s other children in his action to seek specific performance of an “Option to Purchase” and to determine the rights and liabilities of the parties as to a beneficiary deed regarding the same property. The trial court ruled that the “Option to Purchase” was null and void, ruled that the beneficiary deed was not subject to the “Option to Purchase”, denied Richard Carmack’s petition, and found in favor of the other children on both counts of his petition. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).